PER CURIAM.
The appellant, Felton Williams, appeals from the departure sentence he received following the revocation of his sentence of community control. Williams violated probation once and community control twice. The trial court departed on the basis that Williams had been given three opportunities to submit himself to supervision without incarceration. We find no error and affirm the departure sentence. State v. Pentaude, 500 So.2d 526 (Fla.1987).
Absent from the record, however, is a written order conforming to the oral pronouncement revoking the appellant’s community control. This matter is remanded for the entry of a proper order. Segarra v. State, 530 So.2d 492 (Fla. 2d DCA 1988).
RYDER, A.C.J., and LEHAN and FRANK, JJ., concur.